Citation Nr: 0002450	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  95-40 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with plantar fasciitis.

3.  Entitlement to service connection for a left ankle 
condition, variously characterized as weak ankles.

4.  Entitlement to an evaluation in excess of 40 percent for 
bilateral myofascial pain syndrome associated with the 
muscles of mastication and a right-side displaced meniscus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1993.

In a January 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to service 
connection for a left ankle disorder, entitlement to an 
evaluation in excess of 20 percent for lumbosacral strain, 
entitlement to a compensable rating for migraine headaches, 
entitlement to a compensable rating for bilateral pes planus 
with plantar fasciitis, and entitlement to a compensable 
rating for bilateral myofascial pain syndrome associated with 
the muscles of mastication and a right-side displaced 
meniscus to the Department of Veterans Affairs (VA) Salt Lake 
City, Utah Regional Office (RO) for additional development of 
the record.  In the remand, the Board noted that the issue of 
entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain did not appear to have been the subject of 
a timely substantive appeal.  In a June 1999 rating decision, 
the RO granted entitlement to a 40 percent evaluation for 
lumbosacral strain, the highest rating evaluation available 
for that disability.  The RO also determined that the issue 
of entitlement to an increased evaluation for lumbosacral 
strain was not on appeal because the veteran did not perfect 
her appeal.  A notice of disagreement as to that 
determination has not been filed.  Further review of the 
record reflects that the requested development has been 
completed.  Thus, the case has now been returned to the Board 
for appellate consideration.  The issue of entitlement to an 
evaluation in excess of 10 percent for bilateral pes planus 
with plantar fasciitis will be addressed in the Remand 
portion of this decision.  

The Board also notes that an award letter addressed to the 
veteran from the Social Security Administration was received 
by the Board in January 2000.  The veteran has expressly 
waived RO consideration of this evidence, therefore, it will 
be considered by the Board.

Finally, the Board notes that the veteran's representative, 
in written argument dated October 5, 1999, listed additional 
issues of entitlement to an earlier effective date for 
bilateral myofascial pain associated the muscles of 
mastication and a right-side displaced meniscus, entitlement 
to an earlier effective date for degenerative disc disease of 
the cervical spine, entitlement to an earlier effective date 
for a lumbosacral disorder, entitlement to specially adapted 
housing, and entitlement to automobile and adaptive equipment 
or adaptive equipment only.  As to the claims of entitlement 
to earlier effective dates, the veteran has not filed a 
notice of disagreement as to those issues.  Thus, they are 
not in appellate status and are not properly before the Board 
for appellate consideration.  Therefore, these matters are 
referred to the RO for appropriate action.  

In regard to the claims for specially adapted housing and 
entitlement to automobile and adaptive equipment or adaptive 
equipment only, these issues were denied by the RO as 
reflected in a June 1999 rating decision.  The Board notes 
that the original rating decisions addressing these issues do 
not appear to be in the claims folder.  A review of the 
record reflects that the veteran has not filed a notice of 
disagreement as to those issues.  Thus, they also are not in 
appellate status and are not properly before the Board for 
appellate consideration.  These matters are also referred to 
the RO for any appropriate action.  




FINDINGS OF FACT

1.  The weight of the probative evidence reflects that the 
veteran's migraine headaches are manifested by aura type 
migraine headaches occurring once a weak and resulting in 
photophobia, nausea, and irritability.

2.  Competent medical evidence of a current left ankle 
disorder or weak ankles has not been presented.

3.  The veteran's bilateral myofascial pain syndrome 
associated with the muscles of mastication and a right-side 
displaced meniscus is manifested by pain on use and a maximum 
jaw opening of 15 millimeters.



CONCLUSIONS OF LAW

1.  A 50 percent evaluation for migraine headaches is 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (1999).

2.  The claim of entitlement to service connection for a left 
ankle disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for an evaluation in excess of 40 percent 
for myofascial pain syndrome associated with the muscles of 
mastication and a right side displaced meniscus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.150, Diagnostic Code 9905 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that it appears that 
the veteran's original claims folder may have been lost.  In 
1994, it appears that the claims folder was rebuilt.  The 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

Factual Background

Relevant service medical records reflect the veteran was 
treated for pain in the left foot in October 1976 and an 
assessment of questionable ligament strain was noted.  
Clinical records dated in April 1977 reflect complaints of 
left ankle soreness and an impression of a mild sprain.  Weak 
arches were noted in an April 1981 clinical record and 
treatment for left foot pain was noted in May 1987.  The 
veteran reported twisting her left ankle in January 1984.  X-
ray examination was noted as negative for fracture.  An 
assessment of ligamental strain in the left ankle was noted.  
A September 1993 clinical record reflects a notation of left 
foot drop. 

Upon VA examination dated in February 1994, the veteran 
reported tension and migraine type headaches since June 1976.  
Upon physical examination, the examiner noted the veteran had 
a normal gait.  Relevant diagnoses of temporomandibular joint 
syndrome, post-concussion headaches and a history of tension 
and migraine headaches were noted.

Private treatment records dated from February 1994 to January 
1995 reflect chiropractic treatment.  Migraine headaches were 
also noted.  A separate private medical record dated in 
February 1994 reflects a notation of daily headaches and 
frequent migraines.  

In a January 1995 rating decision, the RO, in pertinent part, 
granted entitlement to service connection for bilateral pes 
planus with plantar fasciitis, evaluated as noncompensable, 
and entitlement to service connection for migraine headaches, 
evaluated as noncompensable.  The RO denied entitlement to 
service connection for a left ankle condition with weak 
ankles on the grounds that there was no evidence of weak 
ankles in service and no findings related to a left ankle 
condition upon separation examination.

A VA clinical record dated in January 1995 reflects a 
complaint of left foot pain after a fall.  The clinical 
record reflects a notation of no fracture in the left foot.  
A February 1995 clinical record reflects the veteran 
complained of her ankles giving out.  

Private treatment records dated from January 1995 to March 
1995 reflect notations of extreme temporomandibular joint 
problems with pronounced popping and clicking on the right 
side.  Limited opening without discomfort and muscle spasm 
were also noted.  

Upon VA examination of the spine dated in February 1995, the 
veteran complained of decreased range of motion of the neck 
and pain in the hand.  She also complained of numbness of the 
hands and gripping problems.  A diagnosis of herniated 
cervical discs at C5-6 and C6-7 was noted.  A radiology 
report of the left foot revealed no evidence of fracture or 
joint dislocation.  A suggestion of calcified bursitis at the 
distal medial margin of the first metatarsal bone with a 
small bunion was noted.  

A VA clinical record dated in April 1995 reflects complaints 
of foot pain.  Diagnoses of bilateral hallux abducto valgus 
with bunion and plantar fasciitis were noted.  

A statement from a private dentist dated in December 1995 
reflects that the veteran was suffering from bilateral 
myofascial pain syndrome associated with the muscles of 
mastication and a right-side displaced meniscus.  It was also 
noted that it was likely the pain would be ongoing, and 
although treatable to some extent, probably never completely 
resolvable.  

In a June 1996 rating decision, the RO granted entitlement to 
service connection for temporomandibular joint syndrome, 
diagnosed as myofascial pain of the muscles of mastication 
with a right-side displaced meniscus, evaluated as 
noncompensable.

A December 1996 VA clinical record reflects a relevant 
impression of myofascial pain syndrome.  

At her August 1997 hearing before a member of the Board, the 
veteran testified that her ankle was unstable and hurt when 
she walked.  (Transcript, page 5).  The veteran's 
representative stated that there was no current diagnosis 
other than a weak ankle condition.  (Transcript, page 7).  
The veteran stated that foot drop had been noted.  
(Transcript, page 7).  She also testified that she continued 
to wear supports for her feet.  (Transcript, page 14).  The 
veteran reported that her feet were painful when walking and 
she could only walk about half a block.  (Transcript, page 
15).  

In regard to her myofascial pain, the veteran stated that she 
suffered from popping, pain when chewing, and soreness.  She 
also stated that it was excruciating to have her teeth 
cleaned.  The veteran reported that she had to chew very 
small pieces and could not eat candy, gum, or chewy things.  
(Transcript, page 17).  The veteran also reported that pain 
in her jaw sometimes woke her up at night.  (Transcript, page 
18).  
The veteran testified that she had a constant dull headache 
all of the time and severe headaches an average of two or 
three times per week.  (Transcript, page 21).  She 
characterized the constant headache as a medium headache.  
(Transcript, page 24).  The veteran reported that her severe 
headaches caused photophobia, nausea and irritability.  
(Transcript, page 21).  She also reported that her bad 
headaches lasted about three days.  (Transcript, page 22).  

Private treatment records dated in March 1998 reflect 
continued treatment for migraine headaches.

A private statement dated in May 1998 reflects that the 
veteran received massage therapy for chronic pain and muscle 
tension.  

Upon VA dental examination dated in July 1998, the examiner 
noted a maximum jaw opening of 15 millimeters with 40 
millimeters being normal.  Right and left lateral motion was 
noted as zero millimeters with 8 millimeters being normal.  
The examiner noted the veteran should be rated class I, 10 
percent service connected for her temporomandibular joint 
syndrome.  

Upon VA examination of the spine dated in August 1998, the 
examiner noted that a satisfactory examination was not 
possible as the veteran reported she was unable to get out of 
her wheelchair due to pain.  Diagnoses of chronic lumbar 
strain syndrome associated with multiple musculoskeletal 
complaints including the hips, knees, ankles, and feet, and 
probable addiction to pain killers were noted.  

Upon VA neurological examination dated in September 1998, the 
veteran reported a constant pressure type of headache and a 
throbbing type headache associated with photophobia.  The 
veteran reported the headaches were a daily event.  A 
migraine type headache associated with an aura and flashing 
lights was also noted.  The frequency of the headaches was 
noted as about one a week, effectively treated with Imitrex.  
Upon physical examination, the examiner noted the veteran was 
unable to effectively protrude her tongue because of 
temporomandibular joint syndrome.  An impression of aura type 
migraine headaches was noted.  The examiner also noted the 
differential in this case with the daily headache would be a 
rebound type of headache from overuse of analgesic 
medications.  

In a June 1999 rating decision, the RO granted a 30 percent 
disability evaluation for migraine headaches, a 10 percent 
disability evaluation for bilateral pes planus with plantar 
fasciitis, a 40 percent disability evaluation for bilateral 
myofascial pain associated with the muscles of mastication 
and a right-sided displaced meniscus, a 60 percent evaluation 
for degenerative disc disease of the cervical spine, a 40 
percent evaluation for lumbosacral strain, and basic 
eligibility to Dependent's Educational Assistance.  The RO 
also continued to deny entitlement to service connection for 
a left ankle condition and weak ankles.  

In January 2000, the Board received a copy of a disability 
award letter addressed to the veteran from the Social 
Security Administration.  The letter reflects that the Social 
Security Administration found the veteran had become disabled 
under their rules on December 31, 1993.  The letter does not 
reflect what disabilities were found to be disabling.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). Certain chronic disabilities, such as hypertension, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once service connection has been established, disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
§ Part 4 (1999).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

In the instant case, the veteran is technically not seeking 
an increased rating, since her appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).
 

I.  Entitlement to an Evaluation in Excess of 30 Percent for 
Migraine Headaches

Migraine headaches are rated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).  Pursuant to that regulation, a 
30 percent evaluation is warranted for migraine headaches 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  
Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  The highest 
evaluation available under this diagnostic code is 50 
percent.

The most recent medical evidence, the September 1998 VA 
neurological examination, reflects that the veteran suffers 
from daily headaches as well as migraine type headaches with 
an aura and flashing lights about once a week.  At her August 
1997 hearing before a member of the Board, the veteran 
testified that her bad headaches lasted about three days.  
She also reported that her severe headaches caused 
photophobia, nausea and irritability.

The Board finds that this evidence more nearly approximates 
to a 50 percent evaluation in that it demonstrates frequent 
and prolonged attacks requiring medication for control.  
Thus, the Board concludes that a 50 percent evaluation for 
migraine headaches is warranted.  

Finally, as the Board has herein assigned one increase, 
without specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran; rather, in this case 
the Board has determined that none of the evidence of record 
supports an evaluation higher than that assigned, at any 
point within the appeal.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 392-394 
(1993).


II.  Entitlement to Service Connection for a Left Ankle 
Condition, Variously 
       Characterized as Weak Ankles

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
left ankle condition, variously characterized as weak ankles, 
is not warranted.

The Board recognizes that service medical records reflect 
impressions of a mild sprain in 1977, a ligamental strain in 
1984, and a notation of left foot drop in 1993.  
Additionally, the veteran complained in 1995 about her ankles 
giving out and again at her hearing before a member of the 
Board in 1997.  The veteran has also asserted that she was 
diagnosed with weak ankles.  However, the veteran's service 
medical records reflect only a diagnosis of weak arches in 
April 1981.  Post-service medical records are silent for a 
diagnosis of weak ankles or any other left ankle condition.  
Upon VA examination in February 1994, no complaints regarding 
the left ankle were noted and the veteran's gait was noted as 
normal.  In the absence of competent medical evidence of a 
current left ankle condition, or any other ankle condition, 
as well as competent medical evidence of a nexus between the 
current condition and an incident of service, the claim is 
not well grounded and must be denied.

The Board notes that in an October 1999 written argument, the 
veteran's representative maintained that a remand was 
required for a fair and equitable VA examination.  However, 
the Court has observed that the decision by the United States 
Court of Appeals for the Federal Circuit in Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997) makes it clear that the 
statutory duty to assist does not attach until a well-
grounded claim has been submitted.  See Carbino v. Gober, 10 
Vet. App. 507 (1997).  The Board is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269 (West 
1991); see also Tobler v. Derwinski, 2 Vet. App. 8, 14 
(1991).  Subsequent to the revisions to the M21-1 manual, in 
Meyer v. Brown, 
9 Vet. App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9, prior to determining that 
the claim is not well-grounded.  The Board is not bound by an 
administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the duty to assist in connection with the well-grounded claim 
determination are quite clear.  See Morton v. Brown, 12 Vet. 
App. 477 (1999); 38 C.F.R. § 19.5 (1998).  Therefore, the 
Board has determined that in the absence of a well-grounded 
claim, VA has no duty to assist the veteran in developing her 
case and a remand of this issue for a VA examination is not 
warranted.

III.  Entitlement to an Evaluation in excess of 40 Percent 
for Bilateral Myofascial
       Pain Syndrome Associated with the Muscles of 
Mastication and a Right-Sided 
       Displaced Meniscus

Following a thorough review of the evidence of record, the 
Board concludes that an evaluation in excess of 40 percent 
for bilateral myofascial pain syndrome associated with the 
muscles of mastication and a right-sided displaced meniscus 
is not warranted.

Limitation of motion of temporomandibular articulation is 
rated pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905 
(1999).  A 40 percent evaluation is warranted for limitation 
of motion of the inter-incisal range of zero to 10 
millimeters.  The currently assigned 40 percent evaluation is 
the highest rating percentage available under this diagnostic 
code.  

The competent medical evidence of record reflects a maximum 
jaw opening of 15 millimeters and lateral motion of zero 
millimeters.  The veteran has also testified that she suffers 
from popping and pain on chewing.  The veteran testified that 
it was excruciating to have her teeth cleaned and that pain 
in her jaw sometimes woke her up at night.  Private treatment 
records dated in 1995 reflect notations of extreme 
temporomandibular joint problems with extreme popping and 
clicking.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. §§ 4.40 
and 4.45 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. 

Consideration of the veteran's pain on use has been given in 
the assignment of a 40 percent evaluation.  The veteran's 
range of motion to 15 millimeters warrants only a 30 percent 
evaluation under strict application of the rating schedule.  
However, in light of the testimony of pain on use, a 40 
percent evaluation was assigned. 

The Board notes that consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (1999), whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  

Finally, the Board notes that it has considered all of the 
evidence, to include service medical records and post-service 
medical records as well.  A disability evaluation in excess 
of 40 percent is denied based upon the totality of the 
evidence, without predominate focus on the recent evidence of 
record.  Such review is consistent with Court's recent 
decision in Fenderson.




ORDER

A 50 percent evaluation for migraine headaches is granted, 
subject to controlling regulations affecting the payment of 
monetary awards. 

Entitlement to service connection for a left ankle disorder, 
variously characterized as weak ankles, is denied.

Entitlement to an evaluation in excess of 40 percent for 
bilateral myofascial pain syndrome associated with the 
muscles of mastication and a right-side displaced meniscus is 
denied.



REMAND

In addition to the above, the veteran seeks entitlement to an 
evaluation in excess of 10 percent for bilateral pes planus 
with plantar fasciitis.  

In January 1998, the Board remanded the veteran's case to the 
RO for several VA examinations.  In regard to the veteran's 
pes planus claim, the RO was requested to schedule the 
veteran for a VA examination by an appropriate specialist to 
determine the extent and severity of her service-connected 
bilateral pes planus with plantar fasciitis.  All indicated 
tests and studies were to be performed and all findings were 
to be reported in detail.  Additionally, the examiner was 
asked to describe all manifestations of the pes planus with 
plantar fasciitis and comment on whether it was mild, 
moderate, severe, or pronounced.  

Upon VA examination dated in August 1998, the examiner noted 
that a satisfactory examination was not possible as the 
veteran was unable to get out of her wheelchair due to pain.  
The examination report was silent as to complaints, 
diagnoses, comments, or observations relevant to the 
veteran's bilateral pes planus.  Thus, the medical evidence 
of record remains insufficient to adequately rate the 
veteran's pes planus disability. 

The Board recognizes that this case was previously remanded 
and regrets further delay; however, it must be noted that the 
Court in a number of cases had determined that where the 
record before the Board is inadequate, a remand is mandatory 
rather than permissive.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  In the instant 
case, further remand is necessary to ensure that the record 
is fully developed and that the veteran is afforded adequate 
due process.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the extent and 
severity of her service-connected 
bilateral pes planus with plantar 
fasciitis.  To the extent reasonably 
possible, all indicated tests and studies 
should be performed and  the examiner 
should describe all manifestations of pes 
planus with plantar fasciitis.  
Specifically, and to the extent 
reasonably possible, the examiner should 
comment on the presence or absence of 
deformity, pain on manipulation, 
swelling, characteristic callosities, 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, and marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation.  The 
examiner should comment on whether the 
veteran's pes planus is mild, moderate, 
severe, or pronounced.  The rationale for 
any opinion should be stated in full.

2.  The RO should review the examination 
report to insure reasonable compliance 
with the directives of this  remand, 
including all of the requested findings 
and opinions.  Otherwise, corrective 
action should be implemented.

3.  After completion of the above 
requested development, the RO should 
again review the claim.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

